Title: 1772. Feby. 10. Monday.
From: Adams, John
To: 


       Went to Boston to the Court of Admiralty, and returned at Night. I went upon the first Appeal that has been yet made and prosecuted before Judge Auchmuty, and as it is a new Thing the Judge has directed an Argument, and a Search of Books concerning the Nature of Appeals by the civil Law. I found Time to look into Calvins Lexicon Title Appellatio and Provocatio, and into Maranta, who has treated largely of Appeals. Borrowed Ayliff, but there is no Table and could find nothing about the Subject. Domat I could not find.
      